Citation Nr: 1629889	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-03 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) on schedular and extraschedular bases.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from August 1964 to November 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA) that increased the Veteran's rating for his PTSD from 30 percent to 50 percent.  A subsequent, January 2015 rating decision increased the Veteran's rating to 70 percent, effective the date of his claim for an increased rating.  

In March 2015, the Veteran testified at a Board hearing.


FINDINGS OF FACT

1.  The Veteran's PTSD symptoms do not equal or approximate those described by the 100 percent rating, and they do not result in total occupational and social impairment.  

2.  The rating criteria for PTSD reasonably describe the Veteran's PTSD disability level and his current level of symptomatology.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 70 percent for PTSD on a schedular or extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130 Diagnostic Code (DC) 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

The Veteran's case first came before the Board in May 2015.  At that time, the Board denied the issue of entitlement to a disability rating in excess of 70 percent for the Veteran's PTSD on a schedular basis.  At the same time, the Board bifurcated the issue of entitlement to an increased rating for PTSD on an extraschedular basis.  See, e.g., Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  The Board then remanded the issues of entitlement to an increased rating on an extraschedular basis and for entitlement to a total disability rating based on individual unemployability (TDIU) for further development.

The Veteran appealed the Board's denial of an increased schedular rating for PTSD to the Court.  In March 2016, the Court approved a February 2016 Joint Motion for Remand (JMR) that vacated the Board's May 2015 decision denying an increased schedular rating for PTSD.  Though the Secretary did not concede administrative error in the Board's decision, the parties agreed that the issue of entitlement to an increased schedular rating was inextricably intertwined with the other issues the Board had remanded.  

Meanwhile, the development ordered by the Board for the issues of entitlement to an increased rating for PTSD on an extraschedular basis and for a TDIU continued at the RO level.  Additional VA treatment records were obtained, and the Veteran underwent a VA examination in January 2016.  Thereafter, the RO granted the claim for a TDIU in a February 2016 rating decision effective the date of the PTSD rating claim.  The RO issued a supplemental statement of the case (SSOC) regarding the extraschedular increased rating in March 2016.  That issue has now been recertified to the Board.  

Analysis

At this point, the Board believes it prudent to narrow the discussion here to the issues actually before it.  

First, the February 2016 grant of a TDIU covered the entire period on appeal and represents a complete grant of benefits sought.  Accordingly, this issue is no longer before the Board and need not be considered further.

Second, the Board incorporates by reference the facts and analysis of its May 2015 decision that denied entitlement to a schedular rating for PTSD in excess of 70 percent.  Again, though this decision was vacated by the Court as a result of the March 2016 Joint Motion, the Secretary did not concede administrative error in the Board's decision, and the Veteran's arguments were limited as to why the issue of entitlement to an increased rating on a schedular basis was inextricably intertwined with the issue of entitlement to an increased rating on an extraschedular basis.  Other possible issues, including whether the duties to notify and to assist were satisfied and the propriety of the underlying decision itself, were not addressed or argued by the Veteran before the Court.  Accordingly, the Board shall incorporate by reference its findings and conclusions from its May 2015 decision herein.  

With regard to the issue of entitlement to an increased rating on a schedular basis for PTSD, the only evidence developed since the time of the Board's May 2015 decision are additional VA treatment records and the result of a January 2016 VA examination.  In reviewing this evidence, the Board finds no reason to revisit or disturb its earlier conclusion that the criteria for a 100 percent disability rating for PTSD on a schedular basis have been met.  

Notably, the examination and the evidence show that, though the Veteran has numerous symptoms resulting from his PTSD, his symptomatology has not equaled or approximated those described by the 100 percent rating, nor has it resulted in total occupational and social impairment as required for a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In this vein, the Board notes that the January 2016 VA examination found that the Veteran is married and maintains a close relationship with his children, and that he helps his neighbors with projects.  Considering this evidence, the Board cannot find that the Veteran's symptoms result in or approximate total occupational and social impairment, and the criteria for a 100 percent rating on a schedular basis have not been met.  

Turning to the question of entitlement to an increased rating on an extraschedular basis, the Board did not address this issue in its May 2015 decision.  It is therefore an issue of first impression for the Board and warrants additional discussion.  

An extraschedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service [now solely Compensation Service] to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the evidence here, the Board finds that the applicable rating criteria for PTSD reasonably describe the Veteran's disability level and his particular symptoms.  In reviewing both the Board's May 2015 decision and the evidence developed since that time, the Board finds that the Veteran's PTSD has been productive of such symptoms as depressed mood, anxiety, panic attacks, sleep impairment, mild memory loss, flattened effect, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Each of these symptoms is described by the applicable rating criteria for a 70 percent rating for PTSD.  See 38 C.F.R. § 4.130, DC 9411.  

Moreover, as the criteria for evaluating psychiatric disorders contemplate a range of impairment from nonsymptomatic to total impairment with only examples of symptoms of such impairment, there are no symptoms in this broad canvas not contemplated.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the Veteran's PTSD is adequate; referral for extraschedular consideration is not required.  Thun, 22 Vet. App. at 115-16 (2008); 38 C.F.R. § 3.321(b)(1).  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. 

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., (citing Thun and Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008)).  

Here, the Veteran has not expressly raised that his service-connected PTSD, in combination with his other service-connected disabilities (namely tinnitus and erectile dysfunction), should be referred for extraschedular consideration, nor is this issue reasonably raised by the evidence through the Veteran's descriptions of the symptoms of his various disabilities and their resulting effects.  Thus, consideration of an extraschedular rating on a collective basis is not before the Board.  

In summary, the Board finds that the Veteran's PTSD symptoms do not approximate those described by the 100 percent rating for that disability, nor do they result in total occupational and social impairment.  The Board further finds that the applicable rating criteria for PTSD reasonably describe the Veteran's disability level and his particular symptomatology.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Thus, the criteria for a disability rating in excess of 70 percent for PTSD on either a schedular or an extraschedular basis is not warranted.  


ORDER

A disability rating in excess of 70 percent for PTSD on either a schedular or an extraschedular basis is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


